     Case: 1:17-md-02804-DAP Doc #: 3109 Filed: 01/28/20 1 of 5. PageID #: 481976



                                   UNITED STATES DISTRICT COURT
                                 FOR THE NORTHERN DISTRICT OF OHIO
                                          EASTERN DIVISION


  IN RE: NATIONAL PRESCRIPTION OPIATE
  LITIGATION                                          MDL No. 2804

                                                      Case No. 17-md-2804
  This document relates to:
                                                      Judge Dan Aaron Polster


  Track One-B Cases




Plaintiffs’ Position Paper Regarding Revision of Track One-B Case Management Order (Doc 2940)

           Plaintiffs submit this proposed modification of the Track One-B Case Management Order.

This proposal holds the current trial date of October 13. 2020 but builds in short extensions of time

(approximately 5 weeks) for discovery and submission expert reports and motions. It also provides

specific guidance regarding the nature and finality of document production and deposition

parameters which does not appear in the CMO.

       Current 1/31/20 deadline: Production of documents and traditional 30(b)(6) depositions on

discovery related issues such as documents and data shall be substantially complete. Move to

3/2/20 with certification of full completion as to documents.

       Custodians were identified on 1/23/20 but certain defendants did not fully disclose

custodians. All custodians must be agreed upon or ordered by 2/3/20.


       Search terms for Defendants’ responsive discovery were submitted by Plaintiffs but there has

been no response from Defendants other than CVS’s reliance on New York Attorney General search
     Case: 1:17-md-02804-DAP Doc #: 3109 Filed: 01/28/20 2 of 5. PageID #: 481977



terms negotiated in the NY AG case at the investigatory stage. Plaintiffs submit CVS’s proposed search

terms are inadequate because they are not based on any substantive knowledge of the case, whereas

Plaintiffs’ proposed terms are based on their review of the documents in the production and

information obtained through discovery in CT1A. Moreover, consistent with Special Master Cohen’s

guidance on propinquity, all of Plaintiffs’ proposed terms are within five words or less of each other. In

contrast, the New York Attorney General Terms are within fifty or one hundred words of each other.

Search terms must be agreed upon or ordered by 2/3/20.

       Defendants were ordered by Special Master Cohen to immediately provide Plaintiffs with a

sample run of their dispensing/transactional data using the agreed upon/ordered data fields.

Defendants should produce this by 2/3/20.

       Current 3/6/20 deadline: All 30(b)(6) and fact depositions including witnesses a party will

call at trial shall be completed. Move to 4/6/20.

       Depositions shall proceed as follows:

           1. Parties shall meet and confer and exchange lists of initial fact witness depositions by
              3/2/20.

           2. The Pharmacy Defendants as a group shall be limited to 20 total depositions. Of those
              20 depositions no more than: (a) one 30(b)(6) deposition of each plaintiff on types
              and locations of documents and databases which shall be non-repetitive of
              depositions already taken in CT 1 A; (b) one 30(b)(6) deposition of each plaintiff
              related to topics other than types and locations of documents and databases which
              shall be non-repetitive of depositions already taken in CT 1 A; (c) 8 depositions of
              Plaintiffs’ witnesses (4 per plaintiff) which shall be non-repetitive of depositions
              already taken in CT 1 A; and (d) depositions of third-party witnesses non-repetitive of
              depositions already taken in CT 1 A.

           3. Plaintiffs as a group shall be limited to 30 depositions of Defendants as a group which
              shall be non-repetitive of depositions already taken in CT 1 A.




                                                      2
 Case: 1:17-md-02804-DAP Doc #: 3109 Filed: 01/28/20 3 of 5. PageID #: 481978



      4. Plaintiffs are entitled to one 30(b)(6) deposition of each Defendant on types and
         locations of documents and databases which shall not be counted against the number
         of depositions in No. 3.

      5. Plaintiffs are entitled to one additional 30(b)(6) deposition of each Defendant related
         to topics other than types and locations of documents and databases which shall not
         be counted against the number of depositions in No. 3.

      6. Plaintiff shall be limited to 15 depositions of third-party witnesses.

      7. The parties shall identify those witnesses they may call at trial no later than 3/12/20.
         The testifying trial witnesses shall not be counted against number of depositions in
         No. 2, but witnesses who were deposed in CT 1 A shall not be re-deposed except as
         permitted above.

      8. The production of custodial files must be substantially complete at least 14 days
         before the deposition of that custodian, with the production entirely complete at least
         7 days before any deposition of the custodian.

      9. The fact discovery cut-off date is April 6, 2020. Absent good cause shown no party
         shall serve any discovery where the return date for a response will be past the cut-off
         date for fact discovery

      Current 3/16/20 deadline: Plaintiffs serve expert reports and for each expert provides

two proposed deposition dates between 3/31 and 4/17/20. Move to 4/20/20 with deposition

dates between 5/4 and 5/22/20.

      Current 5/1/20 deadline: Defendants serve expert reports and for each expert provides

two deposition dates between 5/12 and 5/30/20.         Move to 6/8/20 with deposition dates

between 6/22 and 7/10/20.

      Current 6/19/20 12:00 pm deadline: Daubert and dispositive motions. Move to

7/30/20.

      Current 7/24/20 12:00 pm deadline: Responses to Daubert and dispositive motions.

Move to 9/7/20.



                                                3
 Case: 1:17-md-02804-DAP Doc #: 3109 Filed: 01/28/20 4 of 5. PageID #: 481979



       Current 8/28/20 schedule: Hearings on Daubert and dispositive motions, as otherwise

set by the Court if necessary. Move to 9/18/20.

       Current 10/5/20 1:30 pm schedule: Final Pretrial Hearing. No change.

       Current 10/7/20 – Friday 10/9/20 schedule: Jury Selection. No change.

       Current 10/13/20 schedule: Trial. No change.

                                                      Respectfully submitted,

                                                      /s/Paul J. Hanly, Jr.
                                                      Paul J. Hanly, Jr.
                                                      SIMMONS HANLY CONROY
                                                      112 Madison Avenue, 7th Floor
                                                      New York, NY 10016
                                                      (212) 784-6400
                                                      (212) 213-5949 (fax)
                                                      phanly@simmonsfirm.com

                                                      Joseph F. Rice
                                                      MOTLEY RICE
                                                      28 Bridgeside Blvd.
                                                      Mt. Pleasant, SC 29464
                                                      (843) 216-9000
                                                      (843) 216-9290 (Fax)
                                                      jrice@motleyrice.com

                                                      Paul T. Farrell, Jr., Esq.
                                                      GREENE KETCHUM, LLP
                                                      419 Eleventh Street
                                                      Huntington, WV 25701
                                                      (304) 525-9115
                                                      (800) 479-0053
                                                      (304) 529-3284 (Fax)
                                                      paul@greeneketchum.com

                                                      Plaintiffs’ Co-Lead Counsel




                                                  4
  Case: 1:17-md-02804-DAP Doc #: 3109 Filed: 01/28/20 5 of 5. PageID #: 481980



                                                     Peter H. Weinberger (0022076)
                                                     SPANGENBERG SHIBLEY & LIBER
                                                     1001 Lakeside Avenue East, Suite 1700
                                                     Cleveland, OH 44114
                                                     (216) 696-3232
                                                     (216) 696-3924 (Fax)
                                                     pweinberger@spanglaw.com

                                                     Plaintiffs’ Liaison Counsel

                                                      Hunter J. Shkolnik
                                                      NAPOLI SHKOLNIK
                                                      360 Lexington Ave., 11th Floor
                                                      New York, NY 10017
                                                      (212) 397-1000
                                                      (646) 843-7603 (fax)
                                                      hunter@napolilaw.com

                                                      Counsel for Plaintiff Cuyahoga County, Ohio

                                                      Linda Singer
                                                      MOTLEY RICE LLC
                                                      401 9th St. NW, Suite 1001
                                                      Washington, DC 20004
                                                      (202) 386-9626, x5626
                                                      (202) 386-9622 (fax)
                                                      lsinger@motleyrice.com

                                                      Counsel for Plaintiff Summit County, Ohio


                                     CERTIFICATE OF SERVICE

      I hereby certify that on January 28, 2020, I electronically filed the foregoing with the Clerk
of Court by using the CM/ECF system. Copies will be served upon counsel of record by, and may
be obtained through, the Court CM/ECF system.



                                            /s/Peter H. Weinberger
                                             Peter H. Weinberger
                                             Plaintiffs’ Liaison Counsel




                                                 5
